Citation Nr: 0418364	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970 and from January 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a January 2002 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Board remanded the reopened 
claim to the RO for further evidentiary development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for PTSD.  Consistent 
with the heightened duty-to-assist obligations imposed by the 
VCAA, the Board, in its January 2002 remand, directed that 
the RO make detailed efforts regarding the veteran's claim.  
However, one of the Board's directives was not complied with 
by the RO.  Specifically, there is no indication that the RO 
attempted to verify the veteran's alleged stressor events 
with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Under the law, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2003); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2003).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

As noted in the January 2002 Board remand, the veteran was 
diagnosed with PTSD (according to a July 1996 VA examination 
report and on VA outpatient mental hygiene records dated in 
September and October 1996).  A recently received January 
2001 VA outpatient mental hygiene record titled "Specialized 
PTSD Addendum" also diagnosed chronic PTSD and 
schizoaffective disorder with active 
delusions/hallucinations.  

However, there is no indication in the file that the RO ever 
attempted to verify the veteran's alleged stressful events in 
service with the USASCRUR.  In August 1996, the veteran 
submitted an incomplete PTSD information sheet.  In an 
October 1996 letter, the RO requested that the veteran 
provide the specifics of his alleged stressful events in 
service.  The veteran did not respond to the RO's request.

Following the Board's January 2002 remand, in a January 2003 
letter, the RO requested that the veteran complete a PTSD 
Stressor Worksheet, providing the specifics of his alleged 
stressful events in service.  The RO's letter, however, was 
returned stamped "Moved-Left No Address".  In an October 
2003 letter, sent to his most current address of record, the 
RO advised the veteran of the VCAA and its effect on his 
claim, and again requested that he complete a PTSD Stressor 
Worksheet.  The veteran did not reply to the RO's letter.  
The Board is most sympathetic with the RO's efforts to locate 
the veteran and obtain more specific information regarding 
his alleged stressors in service.  Nevertheless, the 
veteran's failure to provide the additional information 
cannot not be the basis for the RO's disregard of the Board's 
directive.  See Stegall v. West, supra.

Here, the veteran has contended that he has PTSD as a result 
of active military service that included two tours of duty in 
Southeast Asia during the Vietnam Era.  He reported that he 
served with the 101st Airborne Division, and the Americal 
Division at Fire Base Apollo in Phu Bai.  His service 
personnel records indicate that he was a field wireman in 
service and participated in the TET 1969 Counteroffensive.  
He reported that he saw a soldier named John Smith killed, 
sustained mortar and rocket fire, and viewed the bodies of 
several men killed in action, identified as John Crump, Joe 
Sorenson, Jake Thomas, and Larry Brown. Although the RO has 
made several attempts to elicit sufficient information from 
the veteran so as to secure pertinent verifying records, and 
has made contacts with service department, no evidence to 
corroborate the claimed stressors has been generated.

In his written statements, the veteran asserted that he was 
exposed to mortar and rocket fire when he was assigned to the 
Americal Division, 101st Airborne Division, as a field 
wireman.  He indicated seeing John Smith killed and the 
bodies of four comrades killed in action that were medivaced 
to camp, identified as John Crump, Joe Sorenson, Jake Thomas, 
and Larry Brown.  On the veteran's substantive appeal on 
which he provided these names, it was noted that John Crump, 
Jose Sorenson, and Jake Thomas were "not on wall".  Also 
noted (evidently by the RO) were "Larry D. Brown, 3/69", 
"Larry A. Brown, 11/69", "John C. Smith, 6/23/69" and 
"John G. Smith, 8/15/69, J. Smith, Jr., 1/8/70, J. Lewis 
(Smith?), 4/15/69, J. Marshall (Smith?), 2/4/10 (2/4/70?)."

The Board believes that the RO should forward to the USASCRUR 
comprehensive and detailed information regarding the 
stressful events claimed to have been experienced by the 
veteran during service from March 1969 to April 1972.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, [she] cannot passively wait for 
it in those circumstances where [she] may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

In addition, in a March 2002 written statement, the veteran 
said he had not been treated at any private facilities for 
his PTSD since 1997.  The January 2001 VA outpatient record 
indicates that he declined prescribed antipsychotic 
medication and did not want ongoing VA medical treatment for 
his psychiatric disorder.  It was noted that the veteran had 
a history of sporadic treatment in the past at the Vet 
Center.  It was also noted that he seemed most interested in 
getting further documentation of PTSD symptoms, and the 
examiner commented that PTSD was documented throughout the 
veteran's record as one of several chronic problems.  It is 
unclear whether the veteran received additional VA medical 
treatment for his psychiatric disorder.  Thus, additional VA 
medical records may need to be obtained.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Here, the record suggests that additional VA medical 
evidence might be available that is not before the Board at 
this time.

Last, the Board notes that, in a September 2003 written 
statement, the veteran said he was treated at Brooklyn State 
Hospital, the VA Medical Center in Brooklyn, New York, and 
the Kings County Hospital.  In the February 2004 supplemental 
statement of the case (SSOC), the RO advised the veteran that 
records from the VA hospital in Brooklyn and the Brooklyn 
State Hospital had been previously requested and received.  
However, there is no indication that records regarding the 
veteran's treatment were requested from the Kings County 
Hospital.  Further efforts should be made to obtain medical 
records regarding the veteran's treatment from that facility.

Given the foregoing, the Board finds that compliance with the 
January 2002 remand has not been accomplished.  Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  Stegall 
v. West, supra.  The Board deeply regrets any further delay 
in adjudicating the veteran's claim.  However, the Board 
finds that this case is not ready for appellate review and, 
in the interest of due process and fairness, it must be 
remanded for further development.

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.	The RO should request all medical records 
regarding the veteran's treatment for a 
psychiatric disorder from the Kings County 
Hospital.  The request should include the 
veteran's social security number and 
birthdate, to facilitate a record search, and 
a copy of the record request and any response 
should be added to the claims file. 

3.	The RO should contact the veteran and 
determine whether he currently receives 
treatment for PTSD from a VA medical facility 
other than the VA Medical Center in Phoenix.  
Then the RO should request all medical records 
regarding the veteran's treatment for PTSD 
from the VAMC in Phoenix (and any other VA 
facility identified by the veteran) for the 
period from December 2001. 
 
4.	The RO also should review the file and prepare 
a summary of the veteran's claimed stressors, 
including the alleged death of his comrade 
John Smith, exposure to rocket and mortar fire 
at Fire Base Apollo in Phu Bai, and the deaths 
of soldiers killed in action and identified as 
John Crump, Joe Sorenson, Jake Thomas, and 
Larry Brown.  The summary and all associated 
documents, to include the veteran's discharge 
document (DD Form 214) and service personnel 
records (DA Form 20), and his stressor 
statement, should be sent to U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, 
Virginia 22150- 3197.  USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged in-
service stressors, including, as applicable, 
unit histories for the veteran's periods of 
service.

5.	Thereafter, if, and only if, the RO determines 
that there are one or more valid in-service 
stressors established by the record, the RO 
should schedule the veteran for a VA 
psychiatric examination to authoritatively 
establish whether the veteran has PTSD which 
is attributable to in-service stressor(s).  
Because of the conflicting diagnoses in the 
medical history, it is critical that any 
examiner review the veteran's claims file, to 
include this Remand, so that an informed 
medical judgment can be made.  The examiner 
should be requested to clarify whether a 
diagnosis of PTSD, or another psychiatric 
disorder, conforms to the DSM-IV criteria for 
that disorder and, if present, whether it is 
at least as likely as not (i.e., at least a 50 
percent probability) that any PTSD found to be 
present is etiologically related to the 
veteran's verified stressors in service or 
whether such a relationship is unlikely (i.e., 
less than 50-50 probability).  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner is requested to render 
an opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently-diagnosed 
mental disorder is a result of service.  The 
rationale for this opinion should address the 
significance of the various other psychiatric 
diagnoses previously assigned to the veteran.  
The veteran's claims file must be made 
available to the examiner in conjunction with 
the examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

6.	Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for PTSD.  If the benefits sought 
on appeal remain denied, the appellant and the 
appellant's representative should be provided 
a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



